Citation Nr: 1001654	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder, from September 3, 
2001 through April 6, 2006.

2.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder, since April 7, 2006.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

 In February 2008, the Board issued a decision which denied 
entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2008, based on a Joint Motion for Remand (Joint Motion), the 
Court issued an Order remanding the Board's decision for 
compliance with the instructions within the Joint Motion.

In September 2008, the Board remanded this matter for 
additional evidentiary development.  In September 2009, the 
RO issued a rating decision which granted an increased 
evaluation of 70 percent for the Veteran's service-connected 
PTSD, effective April 7, 2006.  The Veteran continues to seek 
an increased rating in this matter.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (staged ratings may be assigned 
for separate periods of time based on facts found); AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

During the course of this appeal, the Veteran has claimed 
entitlement to service connection for a dental disorder and 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  These issues have not been developed for 
appellate consideration and are referred to the RO for 
appropriate action.

For the reasons indicated below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  



REMAND

The Veteran is seeking entitlement to an increased evaluation 
for his service-connected PTSD.  After reviewing the 
Veteran's claims folders, the Board finds there is a further 
duty to assist the veteran with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

In October 2008, the RO sent correspondence to the Veteran 
requesting that he identify the treatment providers he has 
seen for his PTSD.  The Veteran failed to respond to this 
request.  Nevertheless, the record clearly reflects that the 
Veteran has been treated at the McGuire VA Medical Center's 
satellite clinic in Fredericksburg, Virginia.  Moreover, 
these records were reviewed and considered by the VA examiner 
in April 2009, but that the actual records have not been 
obtained and associated with the claims file.  As the 
Veteran's psychiatric treatment records were last updated in 
May 2006, the Board finds that the Veteran's VA treatment 
records must be obtained.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain the Veteran's VA 
medical treatment records from the 
McGuire VA Medical Center's satellite 
clinic in Fredericksburg, Virginia, from 
May 2006 to the present.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.


2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the issues on appeal 
must be readjudicated.  If any issue 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

